Citation Nr: 0936583	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1951 to July 1954.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision by the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO).  In an August 
2009 letter the Veteran clarified the matter of his 
representation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

At the outset, some discussion of the procedural history is 
necessary.  An October 2004 rating decision denied the 
Veteran's reopened claim of service connection for PTSD based 
on findings that there was no diagnosis of PTSD and no 
credible supporting evidence of a stressor event in service.  
The Veteran timely filed a notice of disagreement in the 
matter (and a substantive appeal after the statement of the 
case (SOC) was issued).  However, in October 2005 he withdrew 
his appeal in writing, and the October 2004 rating decision 
is final.  See 38 U.S.C.A. § 7105.    

The Veteran had previously alleged that his stressor event in 
service was a sexual assault, and that he killed the 
perpetrator, Chief J. R., defending himself.  The RO sought 
verification of this alleged stressor event (the death of 
J.R.); it could not be verified.  In December 2008, the 
Veteran again submitted a claim seeking service connection 
for PTSD, and identified another verifiable stressor, i.e., 
that he was involved in a plane crash and was the only 
survivor.  He reported a location and approximate time for 
the event (mid-December 1951), as well as the type of 
airplane, his unit, and where the unit was stationed.  The 
record shows diagnoses of PTSD and major depression.  As the 
alleged stressor is of a verifiable nature, verification must 
be sought.  (And if it is shown that the alleged stressor 
event did not take place, such information would weigh on the 
matter of the credibility of the Veteran's accounts.)  

Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the scope of a mental health disability 
claim includes any mental disorder that may be reasonably 
encompassed by the claimant's description of the disability, 
reported symptoms, and other information of record, i.e., 
that the matter of service connection for psychiatric 
disability other than PTSD is part and parcel of a claim of 
service connection for PTSD (unless the Veteran indicates 
otherwise).  The record reflects a psychiatric diagnosis of 
major depression.  The RO has not expressly adjudicated the 
matter of service connection for major depression (it was 
considered in conjunction with a claim for VA nonservice-
connected pension benefits).   

The Board notes that this case has been advanced on the 
docket; however, the delay for the development sought below 
is primarily due to the Veteran's untimely identification of 
alleged stressor events.  The Board must meet its assistance 
obligations.  Accordingly, the case is REMANDED for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Regarding the matter of service 
connection for psychiatric disability 
other than PTSD, the RO should send the 
Veteran proper notice under the Veterans 
Claims Assistance Act of 2000 and provide 
him and his representative the opportunity 
to respond.

2.  The RO should seek from the JSRRC 
verification of the Veteran's alleged 
stressor event in service, i.e., that he 
was involved in an airplane crash in 
December 1951 (and was the sole survivor).
3.  The RO should then arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine the nature and 
likely etiology of his psychiatric 
disability.  If a stressor event in 
service is corroborated by credible 
evidence (the RO should make such 
determination prior to arranging for the 
examination) the examiner should be 
advised of the stressor event that is 
corroborated (if none is corroborated, the 
examiner should be so advised).  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
record, and examination of the Veteran, 
the examiner should specify the diagnosis 
for the Veteran's psychiatric 
disability(ies), and offer an opinion(as 
to each diagnosis) whether such is related 
to the Veteran's service/any event 
therein.  If PTSD (under DSM-IV criteria) 
is diagnosed, the examiner should identify 
the stressor event and symptoms that 
support such diagnosis.   If PTSD is 
diagnosed, the examiner should identify 
the stressor and symptoms that support the 
diagnosis.  

4.  The RO should then readjudicate these 
claims (to encompass, in accordance with 
Clemons, the matter of connection for 
psychiatric disability other than PTSD, 
unless the Veteran specifies he is not 
pursuing such claim).  If it remains 
denied, the RO should issue an appropriate 
supplemental SOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.

The purposes of this remand are to address the new 
allegations the Veteran has raised, and to ensure compliance 
with intervening caselaw.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

